In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                     (Filed: September 13, 2016)
                                             No. 15-65V

* * * * * * * * * * * * *                                                UNPUBLISHED
LEAH HAWKINS BENNETT,             *
as Personal Representative of the *
Estate of VARNADORA               *                                      Decision on Joint Stipulation;
MCNEAL HAWKINS, deceased          *                                      Guillain-Barre Syndrome
                                  *                                      (“GBS”); Death;
             Petitioner,          *                                      Influenza (“Flu”) Vaccine.
                                  *
v.                                *
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
             Respondent.          *
                                  *
* * * * * * * * * * * * *

Alison Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Adriana Teitel, US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On January 22, 2015, Leah Hawkins Bennett (“Petitioner”) filed a petition for
compensation as personal representative of her deceased mother, Varnadora McNeal Hawkins,
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that Ms. Hawkins
developed Guillain-Barre Syndrome (“GBS”) as a result of receiving an influenza vaccination on
October 4, 2013, and died on July 11, 2014, as a result of GBS-related sequela. See Stipulation,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
filed September 12, 2016, at ¶¶ 1-4. Respondent denies that the influenza immunization caused
Ms. Hawkins’ alleged GBS or death. Stipulation at ¶ 6.

        Nevertheless, the parties have agreed to settle the case. On September 12, 2016, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

             A lump sum of $360,000.00 in the form of a check payable to petitioner as legal
             representative of the Estate of Varnadora McNeal Hawkins. This amount
             represents compensation for all damages that would be available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2